Citation Nr: 1736771	
Decision Date: 09/01/17    Archive Date: 09/19/17

DOCKET NO.  13-00 133	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a traumatic brain injury, to include as secondary to an acquirement psychiatric disorder.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and C.S.


ATTORNEY FOR THE BOARD

K.M. Walker, Associate Counsel



INTRODUCTION

The Veteran served in the Oregon Army National Guard and had a period of active duty for training (ACDUTRA) from September 1994 to February 1995 and a period of active duty from May 2009 to May 2010.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  

The Veteran testified at a hearing before the undersigned Veterans Law Judge in April 2017.  A transcript of the hearing is of record.  

The Board notes that the issue on appeal was characterized by the RO as entitlement to service connection for PTSD.  However, in light of the evidence of record, the Board has recharacterized the issue more broadly to include any psychiatric disorder. See Clemons v. Shinseki, 23 Vet. App. 1, 5-6, 8 (2009).

This appeal was processed using the Veterans Benefits Management System (VBMS) electronic claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

The Board notes that the Veteran was afforded a VA examination in November 2010 in connection with his claim for service connection for an acquired psychiatric disorder.  At that time, he was diagnosed with dysthymia (bipolar II, by record) and attention deficit hyperactivity disorder (ADHD) (childhood onset).  The examiner determined that the Veteran did not meet the diagnostic criteria for PTSD.  He also noted that the Veteran had some treatment for depression prior to military service, but it did not appear that there has not been any significant aggravation of the symptoms of depression related to service.  However, the examiner did not discuss whether the Veteran's current bipolar disorder was related to his military service.  Therefore, the Board finds that an additional VA examination and medical opinion are needed to determine the nature and etiology of any psychiatric disorder that may be present.

The Veteran was also afforded VA examinations in October 2010 and June 2016 in connection with his claim for service connection for a traumatic brain injury.  Both examiners determined that the Veteran did not have a current disability.  However, at the time of the October 2010 examination, the Veteran did not report that he had seizures, whereas he more recently attested to experiencing such symptomatology at the April 2017 hearing.  Although the June 2016 VA examiner noted the Veteran's reported seizures, there was no discussion of the reported symptomatology in the opinion determining whether he had a current disorder.  In addition, the Board notes that additional medical records have been received since these examinations that document treatment for seizures.  Therefore, the Board finds that an additional VA examination and medical opinion are needed to determine the nature and etiology of any traumatic brain injury or residuals thereof that may be present

Moreover, the Board notes that the Veteran identified treatment providers during the April 2017 hearing.  Some of those records have not been associated with the claims file.  Thus, on remand, the AOJ should obtain any outstanding records on remand.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should contact the Veteran and request the names and addresses of any and all health care providers who have provided treatment for a psychiatric disorder or a traumatic brain injury or residuals thereof.  A specific request should be made for treatment records from the Dr. D. and Dr. J.L (identified in April 2017 hearing transcript).

After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.  

The AOJ should also secure any outstanding VA medical records, to include any records dated since November 2016.

2.  After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of any acquired psychiatric disorder that may be present.

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.

The examiner should note that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the appellant, the examiner should provide a fully reasoned explanation.

The examiner should identify all current psychiatric disorders.  

For each disorder identified other than PTSD, the examiner should state whether it is at least as likely as not that the disorder manifested in service or is otherwise causally or etiologically related to the Veteran's military service. 

Regarding PTSD, the AOJ should provide the examiner with a summary of any verified in-service stressors, and the examiner must be instructed that only these events and any stressors related to fear of hostile military or terrorist activity may be considered for the purpose of determining whether exposure to an in-service stressor has resulted in PTSD.  The examiner should determine whether the diagnostic criteria to support the diagnosis of PTSD have been satisfied.  If the PTSD diagnosis is deemed appropriate, the examiner should then comment upon the link between the current symptomatology and any verified in-service stressor.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  After completing the foregoing development, the Veteran should also be afforded a VA examination to determine the nature and etiology of any current traumatic brain injury or residuals thereof.  Any studies, tests, and evaluations deemed necessary by the examiner should be performed.

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, service personnel records, post-service medical records, and statements.

It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology. If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should indicate whether the Veteran has a current traumatic brain injury or residuals thereof.  In so doing, he or she should address the Veteran's reported symptoms, including headaches, memory loss, and seizures.

For any diagnosis identified, the examiner should state whether it is at least as likely as not that the disorder manifested in or is otherwise related to the Veteran's military service, including as a result of injury or any symptomatology therein.  Although the Veteran denied sustaining a head injury in a post-deployment assessment, the Veteran has claimed that he experienced symptoms of a traumatic brain injury following a blast that occurred near him in Iraq.  He also reported symptoms in that assessment.

The examiner should also address whether any current diagnosis is caused by or aggravated by a psychiatric disorder (as opposed to being a symptom or manifestation of a psychiatric disorder).

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. Copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

4.  The AOJ should review the examination reports to ensure that they are in compliance with this remand.  If the report is deficient, the AOJ should implement corrective procedures.

5.  After completing the above actions, the AOJ should conduct any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs.

6.  When the development has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the appellant and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


